Citation Nr: 0016838	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1965 to 
September 1968.

In November 1986, the RO, in part, denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
was notified of this determination, but did not file a timely 
appeal.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1997 decision of the RO, which denied 
the veteran's claim of entitlement to service connection for 
PTSD.

The Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the new and material evidence requirement is a material legal 
issue which the Board has a legal duty to address, regardless 
of the RO's actions.  Thus, the Board will address the issue 
as characterized on the preceding page, namely whether new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
November 1986 rating decision.

2.  Evidence received since the November 1986 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is new and probative of the issue at hand, and of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

4.  PTSD is attributable to combat service.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1986 RO decision is 
new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  New and Material Evidence for PTSD

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In a November 1986 rating decision, the RO, in part, denied 
service connection for PTSD and informed the veteran of this 
decision in January 1987.  A Notice of Disagreement was not 
received from the veteran within one year of notification of 
this denial.  As the veteran did not initiate an appeal of 
the November 1986 rating decision, this decision is final and 
the claim of entitlement to service connection may not be 
reopened and reviewed on a de novo basis unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 20.1104, 20.1105 
(1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must perform a three-step 
analysis to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must determine whether the claim is well 
grounded.  Lastly, if the claim is well grounded the Board 
must evaluate the merits of the claim in light of all the 
evidence, both old and new.  Winters v. West, 12 Vet. 
App. 203, 206 (1999).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a rating decision is 
made.

Thus, in the present case, new and material evidence must 
have been submitted since the November 1986 decision in order 
to reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In connection with the November 1986 rating decision, the RO 
considered evidence including the veteran's service medical 
records and a May 1986 VA examination.

The evidence submitted since the November 1986 decision 
includes additional service medical records, particularly 
portions of the April 1965 entrance examination and September 
1968 discharge examination.  Other evidence submitted 
includes a DD Form 215, which showed corrections to the 
veteran's DD Form 214 and demonstrated, in part, that the 
veteran was a recipient of the Combat Infantry Badge, and 
June 1997 VAMC records, which diagnosed the veteran, in part, 
with PTSD.

The Board finds that this evidence is new to the record and 
bears directly and substantially on the question of whether 
or not the veteran currently has PTSD that was incurred in 
service.  Consequently, the new evidence is material.  See 
38 C.F.R. § 3.156(a).  Accordingly, because new and material 
evidence has been submitted, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  

B.  Well Groundedness of Claim for Service Connection for 
PTSD

Having reopened the claim, the Board observes that the next 
step is to determine whether, based upon all of the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Only after a determination that the claim is well 
grounded may the VA proceed to evaluate the merits of the 
claim, provided that the VA's duty to assist the veteran with 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) has been fulfilled.  Winters, 12 Vet. App. 
at 206-7.

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

Having reviewed the evidence of record, particularly the new 
and material evidence noted above, the Board finds that the 
veteran's claim of service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).

C.  Service Connection for PTSD

Although the veteran's claim of entitlement to service 
connection for PTSD is well grounded, the establishment of a 
plausible claim does not dispose of the issue in this case.  
The Board now must review the claim on its merits and account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In June 1997, VAMC records reported that the veteran's 
military occupational specialty (MOS) was light weapons 
infantry.  This fact is confirmed on review of the 
appellant's DD-214.  The veteran reported that he had been 
involved in search and destroy missions in which several men 
were killed.  He was diagnosed on Axis I with PTSD and, on 
Axis IV, a psychosocial and environmental problem was noted 
to be his exposure to war.

In June 1999, the Department of the Army Review Boards Agency 
issued a DD Form 215 and reported that the veteran had been 
awarded the Combat Infantryman's Badge for being personally 
present and under hostile fire while serving in an assigned 
infantry unit.  Thus, the veteran has been shown to have 
engaged in combat in service, and a link has been established 
between his current diagnosis of PTSD and his exposure to 
combat.

Accordingly, the Board, based on its review of all the 
relevant evidence in this matter, finds that the 
preponderance of the evidence is for the veteran's claim of 
service connection.  In light of the foregoing, service 
connection for PTSD is warranted.  See 38 C.F.R. §§ 3.303, 
3.304(f).


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement service connection for PTSD, the claim 
is reopened.  Evidence of a well-grounded claim for service 
connection for PTSD has been submitted.  Service connection 
for PTSD is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



